OPINION
Per CURIAM:
The defendant as tenant of the plaintiff on a month to month basis was paying the maximum rent under Federal Rent Regulations of $89.00 per month. In July, 1951, the plaintiff petitioned the Office of Rent Control for the right to increase the rent asking for $107.00 per month. In January the application was heard by the Office of Rent Control and at the conclusion of the hearing the plaintiff was given the right to charge $110.40 per month for the accommodations occupied by the defendant which order was by the Office of Rent Control made retroactive to the date of the application in July, 1951. The defendant paid the rent at the rate of $89.00 per month until the date of the new order in January, 1952, and then paid and has since been paying the full monthly rental allowed of $110.40 per month. This action, in addition to seeking the eviction of defendant for non-payment of the full rent from the date of the application for increase also seeks to recover the difference between the amount of rent paid and the amount of increased rent granted in January retroactive to the date of the plaintiff’s application with the Office of Rent Control.
*144There is no evidence in the record that the defendant ever agreed to pay any increase in rent retroactive to the date of the application which the plaintiff filed with the Office of Rent Control and since the order of the Office of Rent Control cannot have a retroactive effect upon the defendant’s contractual liability for the payment of rent to the plaintiff, the plaintiff is not entitled to such increase from the date of the application until the date such application was granted.
Judgment reversed and final judgment for defendant. Exceptions noted. O. S. J.
SKEEL, PJ, HURD, J. KOVACHY, J, concur.